Citation Nr: 0703943	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, including service in Vietnam from October 1966 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, denying the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2006, a 
transcript of which is of record.  At the conclusion of that 
hearing, the veteran requested an additional 60 days to 
submit further evidence and such request was granted by the 
undersigned Veterans Law Judge.  No additional evidence was 
received by the Board within the allotted time frame.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran contends, in essence, that he was exposed to 
combat when he was subject to enemy fire by mortars and other 
weaponry on one or more occasions while serving on guard duty 
and while driving in convoys when on duty in Vietnam, 
including areas in or near Pleiku.  He asserts that no effort 
has been made to date to obtain confirmation of combat duty 
or non combat stressors leading to his PTSD and he requests 
that such research be undertaken.  The Board concurs.  

In reviewing the record it does not appear that the RO has 
undertaken sufficient development to determine if the veteran 
engaged in combat with the enemy or to confirm his claimed 
in-service stressors while on active duty in Vietnam.  In a 
recent decision from the Court of Appeal for Veterans Claims, 
the Court held that one cannot conclude from the mere absence 
on a veteran's DD-214 (service personnel record) of a medal 
or citation evincing combat that the veteran in fact did not 
engage in combat with the enemy.  Daye v. Nicholson, No. 05-
2475 (U.S. Vet. App. November 22, 2006).  While Daye involved 
missing service records, which triggered a heightened duty to 
assist, it is pertinent to note that the Court pointed out 
that VA had failed to notify the veteran of securing evidence 
from alternative sources, to include "buddy" statements, 
nor had VA in that case, as in the case at hand, made any 
attempt to verify claimed combat duty through unit histories 
or other documents at the United States Armed Services Center 
for Research of Unit Records (USASCRUR) (now named U.S. Army 
and Joint Services Records Research Center (USAJSRRC)) or 
other official sources.  The Board further notes that, with 
respect to being subjected to weaponry fire, to include 
mortar or rocket attacks on a base, corroboration of every 
detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  See Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In view of the foregoing, the Board finds that a remand is 
deemed necessary to obtain further procedural and evidentiary 
development, to include a formal determination as to whether 
the veteran engaged in combat with the enemy.  

The undersigned further notes that there are apparently 
additional relevant treatment  records compiled at VA Medical 
Centers in East Orange, New Jersey, and in Orlando, Florida, 
that have not been obtained.  VA must secure this identified 
relevant medical evidence.  38 C.F.R. § 3.159(c)(2) (2006). 

Accordingly, this matter is REMANDED for the following 
actions:

1.  All records, not already on file, 
which were compiled at the VA Medical 
Centers in East Orange, New Jersey, and 
Orlando, Florida, and any clinics 
associated therewith, either prior to or 
subsequent to the period from August to 
November 2004, which pertain to 
psychiatric evaluation or treatment of 
the veteran must be obtained for 
inclusion in his claims folder.

2.  The veteran must be contacted in 
writing and afforded one last opportunity 
to provide any additional information 
regarding the who, what, when, where, and 
how as to each of his claimed inservice 
engagements in combat with the enemy and 
those claimed inservice stressors leading 
to the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

3.  Thereafter, and regardless of whether 
or not the veteran responds to the 
request set forth in the preceding 
paragraph, the AMC/RO must thereafter 
enter a formal determination, following 
any development deemed necessary by the 
AMC or RO, as to whether the veteran 
engaged in combat with the enemy during 
his period of active duty.  Notice to the 
veteran of the determination entered and 
affording him a reasonable period to 
respond must follow.

4.  Regardless of whether or not the 
veteran responds to the request set forth 
in the preceding paragraph Number 3, the 
AMC/RO must prepare a written summary of 
all the stressors claimed by the veteran 
to have led to the onset of his PTSD 
using any and all information regarding 
the veteran's claimed stressor(s) 
previously provided by him or others.  
This summary, along with a copy of the 
veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to 
the United States Army & Joint Service 
Records Research Center (USAJSRRC) with a 
request that an attempt be made to 
corroborate the alleged stressor(s).  If 
additional information from the veteran 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the veteran.  If the veteran does 
not then respond, no further input from 
the USAJSRRC need be sought.

5.  Following receipt of the USAJSRRC 
report, as well as the completion of any 
additional development requested above or 
suggested by such organization, there 
must be prepared by the RO/AMC a written 
report detailing the nature of any 
inservice stressful event(s), verified by 
the USAJSRRC or through other documents.  
If no stressor is verified, that should 
be so stated in such report.

6.  If and only if credible supporting 
evidence of an inservice stressor is 
shown, the RO/AMC must arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine if he meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a verified in-
service stressor.  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed as necessary.  

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (50 
percent or greater probability) 
that the veteran's PTSD is 
causally linked to a verified 
in-service stressor(s)?  

The psychiatrist is advised 
that the term "as likely as 
not" does not mean within the 
realm of possibility.  Rather, 
it means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended onset date or causal 
relationship; less likely 
weighs against the claim.  

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.  

7.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD on the basis 
of all the evidence on file and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.304(f) (2006).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



